Citation Nr: 1705145	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to May 21, 2013.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder since May 21, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to May 21, 2013.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to November 1992 and from October 1994 to December 1996.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO in Reno, Nevada, currently has jurisdiction over these matters.

In an April 2016 rating decision, the RO granted the Veteran's claim for a total rating for compensation purposes based upon individual unemployability (TDIU) and assigned an effective date of May 21, 2013.  However, as the Veteran was not awarded entitlement to a TDIU for the entire period on appeal, entitlement to a TDIU prior to May 21, 2013, remains on appeal.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

The Veteran's claims file contains an October 2015 letter from the Social Security Administration (SSA), which indicated that the Veteran had filed for disability benefits based on posttraumatic stress disorder (PTSD), lumbar disorder, flat feet, and arthritis.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The record does not indicate whether the Veteran's claim for SSA benefits was approved; however, if the Veteran is receiving SSA disability benefits due to PTSD, these records are potentially relevant to his increased rating claim.  In addition, these records are also potentially relevant to the Veteran's claim for TDIU prior to May 21, 2013, as they would almost certainly contain information regarding the Veteran's occupational capacity.  

To date, there are no SSA records associated with the Veteran's claims file.  Therefore, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records.

Also, VA treatment records from January 2009 indicate that the Veteran participated in a VA Vocational Rehabilitation program.  The Veteran's VA Vocational Rehabilitation file has not been added to the record.  As these records have relevance to the claim for a TDIU prior to May 21, 2013, on remand the RO must attempt to obtain the Veteran's complete VA Vocational Rehabilitation file.

Regarding the claim for increased ratings for PTSD, the Board's December 2014 remand directed that the RO must specifically consider whether to refer the Veteran's claim for an increased evaluation to the Director, Compensation and Pension Service, for consideration of a combined extraschedular rating, as the evidence of record referenced interplay between his service-connected psychiatric and musculoskeletal disability residuals.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  A review of the claims file reveals that this was not accomplished.  As such, remand for compliance with the Board's remand directive is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, since the record reflects that the Veteran receives ongoing VA treatment for his service-connected disorders, all updated VA treatment records should be obtained.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must attempt to obtain: 

a)  records pertaining to any disability benefits awarded in the past from SSA, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran; 

b)  the Veteran's VA Vocational Rehabilitation file; and

c)  all updated VA treatment records dated from September 2016 to present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  The RO must specifically consider whether to refer the Veteran's claim for increased evaluation for PTSD to the Director, Compensation and Pension Service, for extraschedular consideration, to include whether a combined extraschedular rating is warranted.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

